                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    OGD EQUIPMENT CO.,                                §
                                                      §
            Plaintiff,                                §
                                                      §
    v.                                                §   ACTION NO. 4:17-CV-898
                                                      §   JUDGE MAZZANT/JUDGE JOHNSON
    OVERHEAD DOOR CORPORATION                         §
    and OVERHEAD DOOR COMPANY OF                      §
    LUBBOCK, INC.,                                    §
                                                      §
            Defendants.                               §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On October 7, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #170) that Plaintiff OGD Equipment Co.’s (“OGD”) Request for Rule 56(d) Relief

    (Dkt. #123) be granted.

           Having received the Report of the United States Magistrate Judge, and no timely objections

.   being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

    Accordingly, OGD’s Request for Rule 56(d) Relief (Dkt. #123) is hereby GRANTED.

           IT IS SO ORDERED.

           SIGNED this 28th day of October, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
